sovee-e oo department of the treasury internal_revenue_service washington d c pate feb employer_identification_number danny simith identification_number telephone number tb by dear sir or madam this is in response to your letter dated date in which you requested certain rulings with respect to a proposed transfer of assets from b to c b is exempt under sec_501 of the internal_revenue_code and is classified as a private_foundation under sec_509 c has submitted an application_for recognition of exemption under sec_501 of the code and classification as a private_foundation under sec_509 the board_of directors of b consists of four family members of d as management of b begins to shift to the second generation of d family members there is a recognition that the charitable interests of one branch of d have diverged in recent years from those of other branches accordingly b proposes to distribute approximately one-fourth of its assets to c b represents that it will exercise the expenditure_responsibility required by sec_4945 of the code with respect to the transfer of assets to c neither b nor c is seeking to have its status as a private_foundation terminated and c does not wish to be treated as a newly created organization sec_507 of the code provides for the voluntary and involuntary termination of private_foundation_status it states in part that except for transfers described in sec_507 an organization’s private_foundation_status will be terminated only if the organization notifies the service of its intent to terminate or there have been either willful repeated acts or failures to act or a willful and flagrant act or failure to act giving rise to liability for tax under chapter sec_507 of the code provides that when a private_foundation transfers assets to another private_foundation pursuant to any liquidation merger redemption recapitalization or other adjustment organization or reorganization the transferee foundation shall not be treated as a new organization sec_1_507-1 of the income_tax regulations provides that neither a transfer of all of the assets of private_foundation nor a significant disposition of assets as defined in sec_1_507-3 by a private_foundation whether or not any portion of such disposition of assets is made to another private_foundation shall be deemed to result in a termination of the transferor private_foundation under sec_507 of the code unless the transferor private_foundation elects to terminate pursuant to sec_507 or sec_507 is applicable sec_1_507-3 of the regulations provides that a transferee organization in the case of a transfer described in sec_507 of the code shall succeed to the aggregate tax_benefit of the transferor organization in an amount equal to the amount of such aggregate tax_benefit of the transferor organization multiplied by a fraction the numerator of which is the fair market of the assets less encumbrances transferred to such transferee and the denominator of which is the fair_market_value of the assets of the transferor less encumbrances immediately before the transfer fair_market_value is determined at the time of transfer sec_1_507-3 of the regulations provides that if a private_foundation incurs liability under chapter or any penalty resulting therefrom prior to or as a result of making a transfer of assets under sec_507 to one or more private_foundations in any case where transferee_liability applies each transferee foundation shall be treated as having received the transferred assets subject_to such liability to the extent that the transferor foundation does not satisfy such liability sec_1_507-3 of the regulations provides that except as provided in sec_1 a which only relates to b transfers where all net assets are transferred to one or more controlled private_foundation a private_foundation is required to meet the distribution_requirements of sec_4942 of the code for any taxable_year in which it makes a sec_507 transfer of all or part of its net assets to another private_foundation such transfer shall itself be counted toward satisfaction to the extent the amount transferred meets the requirements of sec_4942 sec_1_507-3 of the regulations provides that in order for a transfer of assets pursuant to any liquidation merger redemption recapitalization or other adjustment organization or reorganization not be a taxable_expenditure it must be to an organization described in sec_501 c other than an organization described in section sec_509 or treated as described in sec_501 under sec_4947 sec_4940 of the code imposes a tax on the net_investment_income of private_foundations sec_4941 of the code imposes a tax on each act of self-dealing between a disqualified_person and a private_foundation yl q sec_4942 of the code requires a private_foundation to make specified distributions of income for each taxable_year including the year in which it transfers substantial assets to another private_foundation under sec_507 sec_1_507-3 of the regulations allows the transferor foundation to count the assets transferred under sec_507 toward its sec_4942 distribution requirement to the extent that the transferee foundation itself makes qualifying distributions from corpus under sec_4942 by the end of the transferee’s first taxable_year after the year in which it receives the transfer sec_4942 of the code defines qualifying_distribution as a any amount including that portion of reasonable and necessary administrative expenses paid to accomplish one or more purposes described in sec_170 other than any contribution to i an organization controlled by the foundation or one or more disqualified persons or ii a private_foundation which is not an operating_foundation except as otherwise provided or b any amount_paid to acquire an asset used directly in carrying out one or more purposes described in sec_170 sec_4942 of the code requires that a grantor private_foundation in order to have a qualifying_distribution for its grant to another private_foundation which is not an operating_foundation under sec_4942 of the code must have adequate_records as required by sec_4942 of the code to show that the grantee private_foundation in fact subsequently made qualifying distributions that were equal to the amount of the grant and that were paid out of the grantee’s own corpus within the meaning of sec_4942 of the code such grantee foundation's qualifying distributions out of corpus must be expended before the close of the grantee’s first tax_year after its tax_year in which it received the grant sec_4943 of the code provides that there is hereby imposed on the excess_business_holdings of any private_foundation in a business_enterprise during any taxable_year which ends during the taxable_period a tax equal to percent of the value of such holdings sec_4944 of the code imposes tax upon a private_foundation which invests any amount in such a manner as to jeopardize the carrying out of any of its exempt purposes sec_4945 of the code defines the term taxable_expenditure to include any amount_paid or incurred by a private_foundation as a grant to an organization unless a the organization is described in subparagraphs or of sec_509 of the code or is an exempt_operating_foundation as defined in sec_4940 of the code or b the private_foundation exercises expenditure_responsibility with respect to such grant in accordance with sec_4945 of the code sec_4945 of the code provides that expenditure_responsibility referred to in subsection d means that the private_foundation is responsible to exert all reasonable efforts and to establish adequate procedures to see that the grant is spent solely for the purpose for which made to obtain full and detailed reports with respect to such expenditures and to make full and detailed reports to the secretary sec_53_4942_a_-3 of the foundation and similar excise_taxes regulations states that a transfer from one private_foundation to another private_foundation will be a qualifying_distribution under sec_4942 of the code if i not later than the close of the first taxable_year in which such contribution is received such donee organization makes a distribution equal to the full amount of such contribution and such distribution is a qualifying_distribution within the meaning of paragraph a of this section without regard to this paragraph which is treated under paragraph d of this section as a distribution out of corpus or would be so treated if such sec_501 organization were a private_foundation which is not an operating_foundation and ii the private_foundation making the contribution obtains adequate_records or other_sufficient_evidence from such donee organization such as a statement by an appropriate officer director or trustee of such organization showing except as otherwise provided in this subparagraph a that the qualifying_distribution described in subdivision i of this subparagraph has been made by such organization b the names and addresses of the recipients of such distribution and the amount received by each and c that the distribution is treated as distribution out of corpus under paragraph d of this section or would be so treated if the donee organization were a private_foundation which is not a operating_foundation sec_53_4945-5 of the regulations refers to the rules relating to the extent to which the expenditure_responsibility_rules contained in sec_4945 and h and this section apply to transfers of assets described in sec_507 sec_53_4945-5 of the regulations provides that if a private_foundation makes a grant described in sec_4945 to a private_foundation which is exempt from taxation under sec_501 for endowment for the purchase of capital equipment or for other capital purposes the grantor foundation shall require reports from the grantee on the use of the principal and income if any from the grant funds the grantee shall make such reports annually for its taxable_year in which the grant was made and the immediately succeeding two taxable years sec_53_4945-6 of the regulations provides that any expenditures_for unreasonable administrative expenses including compensation consultant fees and other fees for services rendered will ordinarily be taxable_expenditures under sec_4945 unless the foundation can demonstrate that such expenses were paid_or_incurred in the good_faith belief that they were reasonable and that the payment or incurrence of such expenses in such amounts was consistent with ordinary business care and prudence the determination whether an expenditure is unreasonable shail depend upon the facts and circumstances of the particular case based on the above facts following the transfer from b to c their charitable activities b and c will both conduct under sec_507 of the code in the case of a transfer of assets of any private_foundation to another private_foundation pursuant to any liquidation merger redemption recapitalization or other adjustment organization or reorganization the transferee foundation shall not be treated as a newly created organization thus the transfer by b to c will constitute in the aggregate an adjustment organization or reorganization within the meaning of sec_507 accordingly the transfer by b to c will not be treated as a transfer to a newly created organization z ee b will not terminate its status as a result of this transaction therefore the transfer of b’s assets to c will not result in the imposition of tax under sec_507 of the code under sec_4940 of the code capital_gains_and_losses are defined as gains and losses from the sale_or_other_disposition of certain property because the asset transfer from b to c will lack consideration no sale_or_other_disposition will have occurred thus there will be no gain and the asset transfer will not give rise to tax under sec_4940 of the code because b as an organization described in sec_501 of the code is not a disqualified_person with respect to c the transfer of assets to c will not constitute an act of self- dealing within the meaning of sec_4941 of the code under sec_1_507-3 of the regulations a private_foundation is required to meet the distribution_requirements of sec_4942 of the code for any taxable_year in which it makes a sec_507 transfer of all or part of its net assets to another private_foundation assuming that b meets its distribution_requirements under sec_4942 of the code for the year in which the transfer is made the transfer of assets will not give rise to tax under sec_4942 of the code because the transfer of assets from b to c does not involve excess business holdings’ within the meaning of sec_4943 the asset transfer will not give rise to tax to b under sec_4943 of the code because the proposed transfer of assets to c will be made to accomplish the exempt purposes of b the transfer will not constitute investments for purposes of sec_4944 of the code thus the excise_taxes imposed on jeopardizing investments under sec_4944 of the code will not apply to the transfer of assets from b to c because c will not be controlled by b b will be required to exercise expenditure_responsibility in accordance with sec_4945 of the code with respect to the transferred assets thus assuming b exercises expenditure_responsibility with respect to the transferred assets the transfer of assets will not constitute a taxable_expenditure under sec_4945 of the code because the asset transfer will be a transfer described in sec_507 of the code c will succeed to approximately one-fourth of the aggregate tax benefits of b therefore following the transfer c will be able to reduce proportionately its amount of required distributions under sec_4942 of the code by the amount if any of b’s excess qualifying distributions carryover for prior years as defined in sec_4942 of the code provided the expenses_incurred by b and c in the transfer of assets to c meet the good_faith standard of sec_53_4945-6 of the regulations such expenses will not constitute taxable_expenditures under sec_4945 of the code and will be considered qualifying distributions under sec_4942 yw under sec_1_507-3 of the regulations the provisions enumerated in subparagraphs a through g thereof apply to c with respect to the assets transferred to the same extent and in the same manner that they would have applied to b had the transfer described in sec_507 of the code not been effected because the asset transfer will be a transfer described in sec_507 of the code c will be subject_to approximately one-fourth of any liability which b will have incurred under chapter of the code to the extent not satisfied by b accordingly based on the information furnished we rule as follows the transfer of assets of b to c will qualify as a transfer pursuant to sec_507 of the code and c will not be treated as newly created organization within the meaning of section of b of the code the transfer of assets will not subject b to a termination_tax under sec_507 of the of the code the transfer of assets from b to c will not constitute a sale_or_other_disposition of property within the meaning of sec_4940 of the code thus the transfer of assets will not result in the imposition of additional tax under sec_4940 of the code the transfer of assets will not subject b to tax for self-dealing within the meaning of sec_4941 of the code the transfer of assets will not subject b to tax for failure to distribute income under sec_4942 of the code provided that b otherwise meets its distribution_requirements under sec_4942 for the taxable_year the transfer of assets will not subject b to tax under sec_4943 of the code the transfer of assets will not constitute an investment which jeopardizes the carrying out of b’s exempt purposes within the meaning of sec_4944 of the code the transfer of assets will not constitute a taxable_expenditure under sec_4945 of the code provided that b exercises expenditure_responsibility as set forth in sec_53 c of the regulations c will succeed to approximately one-fourth of the aggregate tax benefits of b including any excess qualifying distributions under sec_4942 of the code the legal accounting and other expenses including filing fees if any incurred by either c or b in connection with this ruling_request will not constitute taxable_expenditures under sec_4945 of the code and will be considered qualifying distributions under sec_4942 of the code ut the provisions of sec_1_507-3 a through g of the regulations will apply to c with respect to the assets transferred from b c will be treated as having received the transfer of assets subject_to one-fourth of any liability b has incurred under chapter of the code to the extent not satisfied by b the transfer of assets will not adversely affect the status of b or c as organizations exempt from federal_income_tax under sec_501 of the code or as organizations donations to which are deductible under sec_170 of the code these rulings are issued on the condition that c receive exempt status under sec_501 of the code we are informing the te_ge office of this action please keep a copy of this ruling in your organization’s permanent records this ruling is directed only to the organization that requested it sec_6110 of the code provides that it may not be used or cited as precedent if you have any questions about this ruling please contact the person whose name and telephone number are shown in the heading of this letter sincerely meret v sack gerald v sack manager exempt_organizations technical group oo zl
